354 F.2d 689
Charles Ralph DAVIS, Petitioner-Appellant,v.Wilburn JOHNSON, Warden, Tennessee State Penitentiary,Respondent-Appellee.
No. 16319.
United States Court of Appeals Sixth Circuit.
Jan. 7, 1966.

Charles Ralph Davis, in pro. per.
Henry C. Foutch, Asst. Atty. Gen. of Tennessee, Nashville, Tenn., for appellee.
Before WEICK, Chief Judge, and EDWARDS and CELEBREZZE, Circuit Judges.
PER CURIAM.


1
Appellant Davis filed a petition for writ of habeas corpus before the United States District Court for the Middle District of Tennessee, Nashville Division.  His petition asserted, among other things, that he had been deprived of federal constitutional rights by being denied effective assistance of counsel as a result of a refusal of continuance at the time of his state trial on a robbery armed charge.  He alleged that his privately retained counsel was forced to try his case the same day that he was hired, and within ten minutes thereafter.


2
The District Judge denied the petition without hearing saying, 'The facts stated in support of this contention are not sufficient to establish it.'


3
This court's review of this record indicates that the petition claims a constitutional violation which merits a hearing as to the facts alleged.  Machibroda v. United States, 368 U.S. 487, 82 S.Ct. 510, 7 L.Ed.2d 473 (1962); Townsend v. Bomar, 351 F.2d 499 (C.A.6, 1965); Scott v. United States, 349 F.2d 641 (C.A.6, 1965).


4
Reversed and remanded.